Morris v Ontario County (2017 NY Slip Op 05535)





Morris v Ontario County


2017 NY Slip Op 05535


Decided on July 7, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 7, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., DEJOSEPH, NEMOYER, AND CURRAN, JJ.


725 CA 16-02004

[*1]JAMES MORRIS AND DOROTHY A. MORRIS, INDIVIDUALLY AND AS ADMINISTRATORS WITH LETTERS OF ADMINISTRATION WITH LIMITATIONS OF THE ESTATE OF KRISTY L. MORRIS, ALSO KNOWN AS KRISTY LOUISE MORRIS, DECEASED, PLAINTIFFS-APPELLANTS,
vONTARIO COUNTY, ET AL., DEFENDANTS, RAMSEY CONSTRUCTORS, INC., AND PHELPS GUIDE RAIL, INC., DEFENDANTS-RESPONDENTS. (APPEAL NO. 4.) 


MORRIS & MORRIS, ATTORNEYS, ROCHESTER (DEBORAH M. FIELD OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
BURDEN, HAFNER & HANSEN, LLC, BUFFALO (PHYLISS A. HAFNER OF COUNSEL), FOR DEFENDANT-RESPONDENT RAMSEY CONSTRUCTORS, INC.
RUSSO & TONER, LLP, BUFFALO (TIMOTHY P. WELCH OF COUNSEL), FOR DEFENDANT-RESPONDENT PHELPS GUIDE RAIL, INC. 

	Appeal from an amended order of the Supreme Court, Ontario County (Frederick G. Reed, A.J.), entered October 27, 2016. The amended order granted the motions of defendants Ramsey Constructors, Inc., and Phelps Guide Rail, Inc., for summary judgment. 
It is hereby ORDERED that the amended order so appealed from is unanimously affirmed without costs.
Same memorandum as in Morris v Ontario County ([appeal No. 2] ___ AD3d ___ [July 7, 2017]).
Entered: July 7, 2017
Frances E. Cafarell
Clerk of the Court